HEBBICK, J.
I think there can be no question but that a person may mortgage the future product of Ms farm, or property to be thereafter acquired, but to do so he must clearly express his intention, and the property must be described in the instrument. A chattel mortgage must contain “such a description of the property covered as will enable third persons clearly to identify the property, when aided by inquiries which the instrument indicates and directs.” 3 Amer. & Eng. Enc. Law, 180. Such description must cover property in being as well as that to be thereafter acquired. In McCaffrey v. Woodin, 65 N. Y. 464-467; Wisner v. Ocumpaugh, 71 N. Y. 113; Coats v. Donnell, 94 N. Y. 177; Kribbs v. Alford, 120 N. Y. 519, 24 N. E. Rep. 811; Green v. Armstrong, 1 Denio, 550; Smith v. Taber, 46 Hun, 313; and Betsinger v. Schuyler, 46 Hun, 352,—-the instrument, whether lien, lease, or chattel mortgage, by apt words and expressions set forth the intention of covering property to be thereafter acquired, produced, or raised. In the chattel mortgage in this case there is no reference, expressly or by implication, to property to be acquired or produced thereafter, and being none the mortgage must be construed to cover only property in existence at the time of the execution of the mortgage. The hay seized by the defendant under his execution, not having been -in existence at the time of the execution of the mortgage, was not embraced by it, and the defendant is not liable to the plaintiff for its conversion. It fob lows, therefore, that the judgment should be reversed.
Judgment of county court reversed, with costs.- All concur.